Name: Council Decision (EU) 2016/815 of 17 May 2016 concerning the accession of Croatia to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the protection of the European Communities' financial interests and to the Protocol of 27 September 1996, the Protocol of 29 November 1996 and the Second Protocol of 19 June 1997 thereto
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  criminal law;  European Union law;  EU finance
 Date Published: 2016-05-24

 24.5.2016 EN Official Journal of the European Union L 133/9 COUNCIL DECISION (EU) 2016/815 of 17 May 2016 concerning the accession of Croatia to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the protection of the European Communities' financial interests and to the Protocol of 27 September 1996, the Protocol of 29 November 1996 and the Second Protocol of 19 June 1997 thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Act of Accession of Croatia, and in particular Article 3(4) and (5) thereof, Having regard to the recommendation from the European Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the protection of the European Communities' financial interests (2) (the Convention) was signed on 26 July 1995 and entered into force on 17 October 2002. (2) The Convention was supplemented by the Protocol, drawn up on the basis of Article K.3 of the Treaty on European Union, to the Convention on the protection of the European Communities' financial interests (3) (the Protocol of 27 September 1996) and the Protocol, drawn up on the basis of Article K.3 of the Treaty on European Union, on the interpretation, by way of preliminary rulings, by the Court of Justice of the European Communities of the Convention on the protection of the European Communities' financial interests (4) (the Protocol of 29 November 1996), both of which entered into force on 17 October 2002. (3) The Convention was further supplemented by the Second Protocol, drawn up on the basis of Article K.3 of the Treaty on European Union, to the Convention on the protection of the European Communities' financial interests (5) (the Second Protocol of 19 June 1997), which entered into force on 19 May 2009. (4) Article 3(4) of the Act of Accession of Croatia (the Act of Accession) provides that Croatia accedes to the conventions and protocols listed in Annex I to the Act of Accession. Those conventions and protocols comprise, inter alia, the Convention, the Protocol of 27 September 1996, the Protocol of 29 November 1996 and the Second Protocol of 19 June 1997. The Convention and those Protocols are to enter into force in relation to Croatia on the date determined by the Council. (5) In accordance with Article 3(5) of the Act of Accession, the Council is to decide to make all adjustments required by reason of the accession of Croatia to the conventions and protocols listed in Annex I to the Act of Accession, HAS ADOPTED THIS DECISION: Article 1 The Convention, the Protocol of 27 September 1996, the Protocol of 29 November 1996 and the Second Protocol of 19 June 1997 shall enter into force for Croatia on the first day of the first month following the date of publication of this Decision. Article 2 The Croatian-language versions of the Convention (6), the Protocol of 27 September 1996 (7), the Protocol of 29 November 1996 (8) and the Second Protocol of 19 June 1997 (9) shall be authentic under the same conditions as the other language versions of the Convention and of those Protocols. Article 3 This Decision shall take effect on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 May 2016. For the Council The President M.H.P. VAN DAM (1) Opinion of 25 February 2016 (not yet published in the Official Journal). (2) OJ C 316, 27.11.1995, p. 49. (3) OJ C 313, 23.10.1996, p. 2. (4) OJ C 151, 20.5.1997, p. 2. (5) OJ C 221, 19.7.1997, p. 12. (6) The Croatian-language version has been published in a special edition of the Official Journal (Chapter 19, Volume 014, p. 50). (7) The Croatian-language version has been published in a special edition of the Official Journal (Chapter 19, Volume 014, p. 73). (8) The Croatian-language version has been published in a special edition of the Official Journal (Chapter 19, Volume 014, p. 92). (9) The Croatian-language version has been published in a special edition of the Official Journal (Chapter 19, Volume 014, p. 141).